              Case MDL No. 2841 Document 55 Filed 10/03/18 Page 1 of 3



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: MONAT HAIR CARE PRODUCTS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                             MDL No. 2841


                                        TRANSFER ORDER


        Before the Panel:* Plaintiffs Monat Global Corp. and parent company Alcora Corp. in the
Miller action pending in the District of Nevada and listed on the attached Schedule A move under
Panel Rule 7.1 to vacate the Panel’s order conditionally transferring the action to MDL No. 2841.
Defendant Toni Miller opposes the motion.

         After considering the argument of counsel, we find this action involves common questions
of fact with the actions previously transferred to MDL No. 2841, and that transfer under 28 U.S.C.
§ 1407 will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of the litigation. Transfer is warranted for the reasons set out in our order directing
centralization. In that order, we held that the Southern District of Florida was an appropriate Section
1407 forum for actions sharing factual questions in which plaintiffs contended that Monat advertised
its products as promoting hair stability and growth, but instead plaintiffs experienced significant hair
loss or thinning and other complications (such as itching, scalp irritation, sores and cystic acne) after
using Monat products. See In re: Monat Hair Care Prods. Mktg., Sales Practices & Prods. Liab.
Litig., 2018 WL 3014957 (J.P.M.L., June 6, 2018). The initial actions centralized were putative
class actions brought by consumers of Monat products. Plaintiffs also asserted that the hair care
products contained ingredients that were expressly disclaimed by Monat in its advertising. Id. at *1.
Miller involves factual allegations related to whether Monat products do, in fact cause hair loss and
scalp irritation (among other maladies), and it therefore clearly falls within the MDL’s ambit.

        Monat argues against transfer that Miller is factually different from the MDL actions and
likely will be resolved much more quickly. Miller is different from the typical MDL action brought
by users of Monat products for products liability and improper marketing, in that it is a commercial
disparagement action brought by Monat against a Nevada hair stylist. But, where, as here, “common
factual issues exist, . . . the presence of different legal theories among the subject actions is not a bar
to centralization.” In re: Bank of New York Mellon Corp. Foreign Exch. Transactions Litig., 857 F.
Supp. 2d 1371, 1372 (J.P.M.L. 2012). Contrary to Monat’s arguments, Miller likely will involve
discovery common to the MDL – namely, whether Monat products actually cause the various
conditions mentioned by defendant Miller or suffered by the MDL plaintiffs. Chief among these
common conditions are hair loss and scalp sores/lesions. The complaints in the MDL actions

   *
       Judge Charles R. Breyer took no part in the decision of this matter.
             Case MDL No. 2841 Document 55 Filed 10/03/18 Page 2 of 3



                                                 -2-

reference various online posts detailing alleged user experiences with the Monat products, including
the “Monat – My Modern Nightmare” user group1 from which defendant Miller allegedly re-posted
several pages on her personal Facebook page. Moreover, several MDL plaintiffs mention that Monat
has attempted to silence its critics by suing them.2 Miller, which defendant argues is a strategic
lawsuit against public participation, could be seen as of a piece with that effort, although Monat
characterizes Miller as an attempt to vindicate its reputation.

        Transfer will place all similar discovery before the transferee judge, who can accommodate
any differences between Miller and the MDL actions. Because the MDL is in its infancy, Miller
should be able to be incorporated into the MDL proceedings with minimal disruption. Should the
need arise, the transferee judge can accommodate any unique discovery needs that this case presents.
Further, given that Miller does not involve any issues concerning class certification, we note that it
may be that Miller can be remanded for trial in advance of the other actions.

       IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the
Southern District of Florida and, with the consent of that court, assigned to the Honorable Darrin P.
Gayles for inclusion in the coordinated or consolidated pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                         Sarah S. Vance
                                                              Chair

                                       Marjorie O. Rendell            Lewis A. Kaplan
                                       R. David Proctor               Ellen Segal Huvelle
                                       Catherine D. Perry



   1
     See, e.g., Hoffpauir v. Monat Global Corp., S.D. Florida, C.A. No. 18-21606, doc. 1, Compl.
at ¶ 9 (“[A]n inherent design and/or manufacturing defect in Defendant's Monat Products causes
significant hair loss and scalp irritation to many consumers. For example, Ms. Harrington started a
Facebook page that has more than 8,000 members called “Monat—My Modern Nightmare,” filled
with stories by women claiming to have been injured by the Monat Haircare Product.”).
  2
     See, e.g., Row v. Monat Global Corp., S.D. Florida, C.A. No. 18-21731, doc. 1, Compl. at ¶ 53
(“Monat has exacerbated the deception and concealed the defects from the unsuspecting public by
actively concealing customer’s comments concerning hair loss by blocking or deleting them, and
filing lawsuits against individuals who made public statements concerning the damage resulting from
the defective hair care products.”).
        Case MDL No. 2841 Document 55 Filed 10/03/18 Page 3 of 3



IN RE: MONAT HAIR CARE PRODUCTS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                MDL No. 2841


                              SCHEDULE A


         District of Nevada

    MONAT GLOBAL CORP. v. MILLER, C.A. No. 2:18-324
